NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

E. S., by and through her parents, R.S. and     No.    18-35892
J.S., on her own behalf, and on behalf of all
similarly situated individuals; JODI            D.C. No. 2:17-cv-01609-RAJ
STERNOFF, on her own behalf, and on
behalf of all similarly situated individuals,
                                                MEMORANDUM*
                Plaintiffs-Appellants,

 v.

REGENCE BLUESHIELD; CAMBIA
HEALTH SOLUTIONS, INC, FKA The
Regence Group,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                     Argued and Submitted November 8, 2019
                              Seattle, Washington

Before: GOULD and NGUYEN, Circuit Judges, and PRESNELL,** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Gregory A. Presnell, United States District Judge for
the Middle District of Florida, sitting by designation.
      Plaintiffs appeal from the district court’s judgment dismissing for failure to

state a claim their complaint alleging health care discrimination under the

Affordable Care Act, 42 U.S.C. § 18116. We have jurisdiction pursuant to 28

U.S.C. § 1291. Pursuant to our concurrently filed opinion in Schmitt v. Kaiser

Foundation Health Plan of Washington, No. 18-35846, we affirm the dismissal of

the complaint, reverse the district court’s decision not to allow amendment, and

remand with instructions to grant plaintiffs leave to amend.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                         2